Judgment, Supreme Court, New York County (William Wetzel, J.), rendered July 13, 1998, convicting defendant, after a jury trial, of three counts of murder in the second degree, and sentencing him to concurrent terms of 25 years to life, unanimously affirmed.
The jury’s verdict rejecting defendant’s defense of mental disease or defect was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). Issues concerning the evaluation of conflicting expert testimony were properly considered by the jury and there is no basis for disturbing its determinations. We note that in the commission of the crime, defendant took precautionary measures to avoid arrest. Furthermore, the evidence warrants the conclusion that defendant made false statements to examining psychiatrists in an effort to bolster his insanity defense. Concur — Tom, J.P., Andrias, Rosenberger and Williams, JJ.